DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 1 September, 2022 have been acknowledged and entered. Claims 1, 5, and 12 are amended.  Claim 14 is cancelled.  Claim 15 is newly added. Claims 1-13 and 15 are currently pending.

Responses to Arguments
The arguments filed 1 September, 2022 have been entered. 
Applicant’s arguments filed 1 September, 2022 with respect to the interpretation of claim 12 under 35 U.S.C. 112(f), sixth paragraph have been fully considered and are persuasive. Thus, the interpretation under 35 U.S.C. 112(f), sixth paragraph has been withdrawn.
Applicant’s arguments filed 1 September, 2022 with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are not persuasive. In response to Applicant’s arguments, the Examiner respectfully disagrees. 
Applicant asserts that “[I]t is respectfully submitted that the Office has not met its burden of establishing that the claims are directed to an abstract idea or that the claims do not recite significantly more. In any case, it is respectfully submitted that claims 1-14 are not directed to an abstract idea, have a practical application and contain a number of particular limitations which ensure that no underlying idea would be tied up. Additionally, it is respectfully submitted that claims 1-14 recite features, which alone and in combination, provide improvements to the operation of inductors and chokes with tap changers. Furthermore, the claims of the present application provide solutions necessarily rooted in the on-line operation of transformers and choke (at page 7 of response)."  Also, Applicant asserts that “[I]t is also respectfully submitted that the foregoing features of claims 1-14 provide the above-described technical improvements, would also provide an inventive concept under Step 2B of the Subject Matter Eligibility Test. Moreover, the independent claims recite a collection of features, which as a whole amount to unconventional features because creating a model from a reference acoustic signals and then using online measured acoustic signals together with considering the state of an tap selector is an unconventional concept leading the improvements discussed above; this also provide an inventive concept under Step 2B of the Subject Matter Eligibility Test (at page 8 of response).”  
Examiner respectfully disagrees. The pending claims are not patent eligible since a claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(a).I) and an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a).II and MPEP 2106.05(a).II: Examples that the courts have indicated may not be sufficient to show an improvement to technology include: iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, Applicant asserts that “[A]dditionally respectfully submits that there is no evidentiary basis for the Office's conclusion that "The limitation of 'perform a regression analysis of the reference data set and thereby create a model for description of the acoustic reference signal by the operating variables,' is a mathematical concept and 'generate a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model,' as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind." See Detailed Action, at page 6. Applicant is unaware of any normal human that could do such complicated analysis in their mind, with any degree of reliability or in a time frame that would be practical. This is the type of data processing that could only be performed with a suitable computer (at page 8 of response).”
Examiner respectfully disagrees.  The generating step corresponds to the observation (or evaluation) among an observation, evaluation, judgement in mental process (see MPEP 2106.04(a)(2) and MPEP 2106.04(a): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).
Applicant’s arguments filed 1 September, 2022 with respect to the rejection of claims 1-14 under 35 U.S.C.103 have been fully considered but they are not persuasive.  Applicants asserts that “[A]pplicant respectfully submits that this reference does not disclose a system configured for monitoring a transformer or choke as the amended claim now specifies, nor is it analogous art (at page 11 of response).” Examiner respectfully disagrees.  Kreischer discloses a winding overhang in a generator that is related to a transformer (see paras. [0019], [0022]-[0023], [0033]-[0034])).  Therefore, one of ordinary skill in the art would have recognized that the winding overhang is an inductive operator equivalent to a transformer.  Accordingly, given its broadest reasonable interpretation of a transformer, Kreischer discloses a transformer and thus is analogous to the claimed invention.  

Claim Objections
Claim 5 and Claim 12 are objected to because of the following informalities:
In claim 5, line 15, “stetting” should read “setting.”  
In claim 12, line 8, “or” should be deleted.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-13 and 15 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Regarding claim 1
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A system for analysis of a state of an inductive operator, which is a transformer or a choke, the system comprising: 
a measuring device configured to: 
detect an acoustic reference signal and a plurality of time-variable operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period; and 
detect an acoustic signal and the operating variables during a productive time period; and 
an evaluating device configured to: 
generate a reference data set from the reference signal and a productive data set from the acoustic signal; 
perform a regression analysis of the reference data set and thereby 
generate a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model, wherein the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator. 
The bolded abstract idea is a mathematical concept and mental process.  
Step 2A: Prong 2 
The limitation of “perform a regression analysis of the reference data set and thereby limitation, under its broadest reasonable interpretation, covers mathematical calculation and performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2016.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the limitation of “detect an acoustic reference signal and a plurality of time-variable operating variables of the inductive operator or a reference inductive operator during a reference time period,” “detect an acoustic signal and the operating variables during a productive time period,” and “the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). The measuring and evaluating devices, inductive operator, reference operator, and tap changer are additional elements.  The additional element of measuring and evaluating devices, inductive operator, reference operator, transformer, choke, and tap changer are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 5
Step 2A: Prong 1
To clarify the identified abstract idea in claim 5, the pertinent portion pertaining to the abstract idea is bolded:
Claim 5, A method for analysis of  a state of an inductive operator, which is a transformer or a choke, the method comprising: 
detecting an acoustic reference signal and a plurality of time-variable operating variables of the inductive operator or a reference inductive operator during a reference time period; 
generating a reference data set from the reference signal; 
creating a model for description of the acoustic reference signal according to the operating variables, the creation of the model comprising regression analysis of the reference data sets; 
detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal; and 
generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model, wherein the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator.
Step 2A: Prong 2 
The limitation of “creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets” is a mathematical concept and “generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model,” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses performing mathematical calculations regarding creating a model for description of the acoustic reference signal.  “generating” in the context of this claim encompasses the user performing evaluation regarding of the inductive operator from a difference between the productive data set and values modelled in accordance with the mode. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations and performance of the limitation in the mind, then it falls within the “Mathematical Concept” and “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2016.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the limitation of “detect an acoustic reference signal and a plurality of time-variable operating variables of the inductive operator or a reference inductive operator during a reference time period,” “detect an acoustic signal and the operating variables during a productive time period,” and “the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). The measuring and evaluating devices, inductive operator, reference operator, and tap changer are additional elements.  The additional element of measuring and evaluating devices, inductive operator, reference operator, transformer, choke, and tap changer are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 2
The sound transducer or acceleration sensor are additional elements.  The additional elements of sound transducer or acceleration sensor are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 3
The at least one sensor or at least one monitoring device are additional elements.  The additional elements of at least one sensor or at least one monitoring device are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 4 and 6
The inductive operator is additional element.  The additional element of inductive operator is recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 9
The sound transducer or acceleration senor are additional element.  The additional elements of sound transducer or acceleration senor are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 11
The at least one sensor and at least one monitoring are additional elements.  The additional elements of at least one sensor and at least one monitoring are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 12
The inductive operator and reference inductive operator are additional elements.  The additional elements of inductive operator and reference inductive operator are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an evaluation device (or processor) to perform performing and generating steps in claim 1 and creating and generating steps in claim 5 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Therefore, claims 1 and 5 are not patent eligible (MPEP 2106.04(d)).
Dependent claims 2-4, 6-13, and 15 are likewise also not patent eligible.  The limitations of claims 2-4, 6-13, and 15 are directed to the mathematical concept and mental process judicial exception, respectively and therefore there are no additional elements in claims 2-4, 6-13, and 15 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kreischer et al. (US 2014/0174185 A1, hereinafter referred to as “Kreischer”) (cited in IDS dated Jan-29-2021) in view of Diaz (EP 1786083 A1, hereinafter referred to as “Diaz”) (cited in IDS dated Jan-29-2021) further in view of Stenestam et al. (US 7,089,145 B2, hereinafter referred to as “Stenestam”).
Regarding claim 1, Kreischer teaches system for analysis of a state of an inductive operator, which is a transformer or a choke (para. [0002]: a generator is an inductive operating resource; paras. [0019], [0022]-[0023], [0033]-[0034])), the system comprising: 
a measuring device configured to: 
detect an acoustic reference signal and a plurality of time-variable operating variables of the inductive operator or a reference inductive operator during a reference time period (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment); and 
detect an acoustic signal and the operating variables during a productive time period (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: Signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment); and 
generate a reference data set from the reference signal and a productive data set from the acoustic signal (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: Signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment); 
an evaluating device configured to: generate a reference data set from the reference signal and a productive data set from the acoustic signa (para. [0040]: the comparator 11 can contain a selection device which selects an appropriate reference response as a function of one or more signals from the operating parameters; para. [0047]: the signals of the vibrations are transformed into the frequency range in a second step 21. Optionally, this can be done only when signals of the vibrations and/or the operating parameters).
Kreischer does not specifically teach performing a regression analysis of the reference data set and thereby create a model for description of the acoustic reference signal by the operating variables; generate a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model, wherein the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator.  
However, Diaz teaches performing a regression analysis of the reference data set and thereby create a model for description of the acoustic reference signal by the operating variables (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: The invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer) and 
generating a state evaluation of the inductive operator from a difference between the productive data set and values modelled in accordance with the model (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regression analysis of the reference data set and generating a state evaluation of the inductive operator such as are described in Diaz into Kreischer, in order to monitor systems based on the use of behaviour models, that is, for the identification of the failure conditions, a set of measured variables is compared with threshold values for each one of these variables (para. [0016]).
Kreischer and Diaz do not specifically teach that the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator.
However, Stenestam teaches that the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator (col. 6, lines 36-46: the condition diagnosing of the present invention measures an actual temperature of the fluid cooling the tap changer. The expected amount of heat 92 generated by the tap changer and the expected resulting heat exchange of the tap changer are then determined. These heat contributions are then compared with the measured fluid temperature in order to detect any non-expected operation. Consequently, the condition diagnosing compares and evaluates heat contributions in addition to the measured fluid temperature in the tap changer system, and derives indications of heat balances of the system; col. 15, lines 8-14: the condition diagnosing method of the present invention may with advantage be performed several times, which is illustrated by the dashed line 130 in FIG. 6. The diagnosing may also be performed during different operational conditions. Such different conditions may e.g. include different ambient conditions, such as a sunny day, a cloudy day and during the night).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-variable operating variables of the inductive operator comprising a tap changer such as are described in Stenestam into the system of Kreischer and Diaz, in order to provide condition diagnosing of tap changers, giving a more complete picture of the operation conditions of the tap changer at any operational state (col. 2, lines 44-47).
Regarding claim 2, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 1, in addition, Diaz teaches that the measuring device comprises a sound transducer or an acceleration sensor for detection of the acoustic signal, the sound transducer or the acceleration sensor being arranged at the inductive operator or in an interior of the inductive operator or at an active part of the inductive operator (para. [0031]: another aspect of the invention relates to a vibration model the objective of which is to detect changes in the geometry of the transformer, especially deformations in the windings. For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment. These vibrations are measured by means of accelerometers installed in the tank).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into the system of Kreischer and Bertelsmann, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 3, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 1, in addition, Diaz teaches that the measuring device comprises at least one sensor (para. [0083]: table 1 exhibits at least one sensors) or at least one monitoring device (3) for detection of the operating variables (2) (para. [0080]-[0082]; Fig. 1 exhibits at least on monitoring device for detection of the operating variable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 4, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 1, in addition, Diaz teaches that the inductive operator comprising the system for state analysis in accordance with claim (para. [0001]: the present invention relates to a method and a system for monitoring power transformers, intended to detect incipient failures in a transformer. For this purpose, only sensors external to the transformer are used, or sensors that can be installed without needing to untank the transformer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measuring device such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 5, Kreischer teaches a method for analysis of a state of an inductive operator, which is a transformer or a choke (para. [0002]: a generator is an inductive operating resource; paras. [0019], [0022]-[0023], [0033]-[0034])), the method comprising: Page 10 of 13 
detecting an acoustic reference signal and a plurality of time-variable operating variables, which can change over time, of the inductive operator or a reference inductive operator during a reference time period (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment); 
generating a reference data set from the reference signal; generating a reference data set from the reference signal (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment).
Kreischer does not specifically teach creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets; detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal, wherein the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator
However, Diaz teaches creating a model for description of the acoustic reference signal by-according to the operating variables, the creation of the model comprising regression analysis of the reference data sets (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer); detecting an acoustic signal and the operating variables during a productive time period and generating a productive data set from the acoustic signal (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer).
Kreischer and Diaz do not specifically teach that the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator.
However, Stenestam teaches that the time-variable operating variables of the inductive operator comprise a tap changer setting of the inductive operator or of the reference inductive operator (col. 6, lines 36-46: the condition diagnosing of the present invention measures an actual temperature of the fluid cooling the tap changer. The expected amount of heat 92 generated by the tap changer and the expected resulting heat exchange of the tap changer are then determined. These heat contributions are then compared with the measured fluid temperature in order to detect any non-expected operation. Consequently, the condition diagnosing compares and evaluates heat contributions in addition to the measured fluid temperature in the tap changer system, and derives indications of heat balances of the system; col. 15, lines 8-14: the condition diagnosing method of the present invention may with advantage be performed several times, which is illustrated by the dashed line 130 in FIG. 6. The diagnosing may also be performed during different operational conditions. Such different conditions may e.g. include different ambient conditions, such as a sunny day, a cloudy day and during the night).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time-variable operating variables of the inductive operator comprising a tap changer such as are described in Stenestam into the system of Kreischer and Diaz, in order to provide condition diagnosing of tap changers, giving a more complete picture of the operation conditions of the tap changer at any operational state (col. 2, lines 44-47).
Regarding claim 6, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches proposal, introduction, undertaking, of an action at the inductive operator in dependence on a result of the state evaluation (para. [0025]: for control of the system and method of the invention, a software application is available for the purpose of carrying out the adjustments of the models, running the models, and handling the information from which the emission of alarms is obtained). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the action at the inductive operator in dependence on a result of the state evaluation such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 7, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches detecting at least one further acoustic signal and the operating variables during at least one further respective productive time period (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer); generating at least one further productive data set from the at least one further acoustic signal (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer); and generating at least one further state evaluation of the inductive operator from differences between the at least one further productive data set and values modelled in accordance with the model (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional at least one further acoustic signal and the operating variables, generating at least one further productive data set, and generating at least one further state evaluation of the inductive operator such as are described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 8, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 7, in addition, Diaz teaches additionally updating the reference data set on the basis of the productive data set or the at least one further productive data set (para. [0012]: monitoring and diagnosis of the vibrations during operation that are tailored to a winding overhang is made possible with a method according to the present invention. Through modal transformation, the items of vibration information from multiple winding overhang positions can be combined with one another, and new assessment criteria tailored to the winding overhang can be defined. The modal transformation permits rapid, reliable and simple analysis of the vibration response of the winding overhang. The modal forms can be compared with a learned, operation-dependent reference response which, for example, can be depicted by a trained neural network, numerical regression based on historical data or further methods for simulating the vibration response; para. [0013]: during the determination or the analysis of the deviations in relation to a reference response, the operating parameters of the generator are taken into account, so that deviations can be considered separately, irrespective of the operational states; para. [0014]: signals of the vibrations and/or the operating parameters can be checked and/or stored. The signals relating to the variations in vibration over time and to the operating parameters can be checked for plausibility and stored regularly or continuously (e.g. ring buffer on site) for subsequent assessment; para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer); and updating the model by a regression analysis of the updated reference data set (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the updating the reference data set on the basis of the productive data set or the at least one further productive data set such as are described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 9, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches that the detection of the acoustic signal is carried out by a sound transducer or an acceleration sensor, which is arranged at the inductive operator or in the interior of the inductive operator or at an active part of the inductive operator (para. [0031]: another aspect of the invention relates to a vibration model the objective of which is to detect changes in the geometry of the transformer, especially deformations in the windings. For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment. These vibrations are measured by means of accelerometers installed in the tank).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection of the acoustic signal such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 10, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches that the generation of the productive data set comprises determination of a characteristic data set which corresponds with the course over time of the amplitude of a predetermined frequency component of the acoustic signal (para. [0011]: an optical power transformer condition monitoring system is provided. In this aspect, it is to be noted that vibration is a periodic motion of acceleration with an associated frequency spectrum…an output of the at least one processor includes at least one of a power transformer vibration (as a function of frequency), voltage, and/ or current measurement signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the generation of the productive data set such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 11, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches that the detection of the operating variables is carried out by at least one sensor (2) or at least one monitoring device (3) (para. [0083]: table 1 exhibits at least one sensors; paras. [0080]-[0082]; Fig. 1 exhibits at least on monitoring device for detection of the operating variable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection of the operating variables such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 12, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches the operating variables comprise at least one of the following variables of the inductive operator or the reference inductive operator: Page 6 of 8an insulator temperature; a hot-spot temperature; a winding temperature; an ambient temperature; a load current (para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer).  
Diaz teaches the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type.  Therefore, the operating variables comprising at least one of the variables of the inductive operator or the reference inductive operator such as are described above would be an obvious variation of such operating variables.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kreischer to use the above features in order to monitor the inductive operator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operating variables such as is described in Diaz into the system of Kreischer and Stenestam, in order to monitor power transformers, intended to detect incipient failures in a transformer (para. [0001]).
Regarding claim 13, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 5, in addition, Diaz teaches that the regression analysis comprises a linear regression analysis (para. [0018]: the behaviour models calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, to use the readings of the sensors as inputs to the models it is necessary to subject them to a certain processing. In turn, the output variable is also measured, this measured value being constantly compared with the calculated value; para. [0019]: if the transformer is in good condition, there should be great similarity between the measured and calculated values of the output variable at all times and therefore a low value of the remainder. On the other hand, if a failure occurs in the transformer, the predictions of the model will differ substantially from the measured values; para. [0020]: the remainders obtained in each operation of the model, are constantly compared with the maximum value established as acceptable for said remainders; para. [0021]: the invention comprises at least three behaviour models: a Thermal Model, a Vibration Model, and a Model of Moisture in the Oil, each intended to detect failures of a different type. All the models are based only on variables which can be measured without the need to install sensors inside the transformer; para. [0023]: the parameters of the models will be adjusted, applying a least squares algorithm to a data set measured in the transformer).
Regression analysis comprising a linear regression analysis is well known (see https://en.wikipedia.org/wiki/Regression_analysis).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention recognized that the use of liner regression analysis was predictable.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kreischer in view of Diaz further in view of Stenestam further in view of Bertelsmann et al. (DE 102010053100 A1, hereinafter referred to as “Bertelsmann”). 
Regarding claim 15, Kreischer in view of Diaz and Stenestam teaches all the limitation of claim 1. Kreischer, Diaz, and Stenestam do not specifically teach that the evaluating device is further configured to automatically separate the inductive operator from an energy supply network based on the state evaluation.
However, Bertelsmann teaches that the evaluating device is further configured to automatically separate the inductive operator from an energy supply network based on the state evaluation (page 4, lines 39-40: as in 1 indicated, are the evaluation device 24 the measuring device and the regulator 26 of the solar inverter 12 preferably integrated as an evaluation and control unit. However, the two components can also be designed separately and coupled together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separating the inductive operator such as is described in Bertelsmann into the system of Kreischer, Diaz, and Stenestam, in order to avoid a saturation state of an inductance, and to an apparatus and a method for detecting a saturation state of an inductance itself which can be used therein (page 2, lines 3-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571)272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858